Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lint on 2/1/2022.

The application has been amended as follows: 

In The claims
	Cancel claims 1-8 and 15-17 as claims that are non-elected claims without traverse.
In claim 9, line 5 after “elongation” insert - - wherein the coefficient of variation is calculated by a continuous 20-point measurement of the disintegrated yarn strength from a center in a width direction to a length direction of the base fabric and then from the measured average value and the standard deviation - -.
In claim 10, line 9 after “selvages” insert - - wherein the coefficient of variation is calculated by a continuous 20-point measurement of the disintegrated yarn strength 
In claim 11, line 7 after “fabric” insert - - wherein the coefficient of variation is calculated by a continuous 20-point measurement of the disintegrated yarn strength from a center in a width direction to a length direction of the base fabric and then from the measured average value and the standard deviation - -.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732